Exhibit 10.3

TRANSITION SERVICES AGREEMENT

by and between

MORGAN STANLEY

and

DISCOVER FINANCIAL SERVICES

Dated as of June 30, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE ARTICLE 1    DEFINITIONS    Section 1.01.    Definitions    1
ARTICLE 2    PURCHASE AND SALE OF SERVICES    Section 2.01.    Purchase and Sale
of Services    6 Section 2.02.    Subsidiaries    6 Section 2.03.    Additional
Services    6 Section 2.04.    Services Provided by Recipient    7 Section 2.05.
   Third Party Licenses and Consents    7 ARTICLE 3    SERVICE COSTS; OTHER
CHARGES    Section 3.01.    Service Costs Generally    7 Section 3.02.    Taxes
   7 Section 3.03.    Invoicing and Settlement of Costs    8 ARTICLE 4    THE
SERVICES    Section 4.01.    Standards of Service    8 Section 4.02.    Changes
to the Services    9 Section 4.03.    Management of Services By Provider    9
Section 4.04.    Operating Committee    9 Section 4.05.    Disaster Recovery and
BCP    10 ARTICLE 5    DISCLAIMER, LIABILITY AND INDEMNIFICATION   
Section 5.01.    EXCLUSION OF WARRANTIES    10 Section 5.02.    Limitation of
Liability    10 Section 5.03.    Indemnification of Provider by Recipient    11
Section 5.04.    Indemnification of Recipient by Provider    12 Section 5.05.   
Taxes    12 Section 5.06.    Indemnification as Exclusive Remedy    12
Section 5.07.    Conduct of Proceedings    12 Section 5.08.    Notice of Certain
Matters    12

 

i



--------------------------------------------------------------------------------

ARTICLE 6    TERM AND TERMINATION    Section 6.01.    Term    13 Section 6.02.
   Termination    13 Section 6.03.    Effect of Termination    14 ARTICLE 7   
ADDITIONAL AGREEMENTS    Section 7.01.    Confidential Information    15
Section 7.02.    Ownership of Assets    16 Section 7.03.    Security    17
Section 7.04.    Access To Information    18 Section 7.05.    Labor Matters   
18 ARTICLE 8    MISCELLANEOUS    Section 8.01.    Prior Agreements    20
Section 8.02.    Other Agreements    20 Section 8.03.    No Agency; Independent
Contractor Status    20 Section 8.04.    Subcontractors    20 Section 8.05.   
Force Majeure    20 Section 8.06.    Entire Agreement    21 Section 8.07.   
Information    21 Section 8.08.    Notices    21 Section 8.09.    Governing Law
   22 Section 8.10.    Jurisdiction    22 Section 8.11.    WAIVER OF JURY TRIAL
   23 Section 8.12.    Severability    23 Section 8.13.    Amendments and
Waivers    23 Section 8.14.    Successors and Assigns    23 Section 8.15.   
Counterparts    23 Exhibit A    Service Costs    Exhibit B    Compliance with
Gramm-Leach-Bliley Act and Data Protection Laws   

Schedules

  

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) is entered into as of
June 30, 2007 by and between Morgan Stanley, a Delaware corporation (“Morgan
Stanley”), and Discover Financial Services, a Delaware corporation (“Discover”).

RECITALS

WHEREAS, Morgan Stanley and Discover have entered enter into a Separation and
Distribution Agreement (as defined below) providing for the distribution
by Morgan Stanley to its shareholders of all of the common stock of Discover
that is held by Morgan Stanley;

WHEREAS, Morgan Stanley has heretofore directly or indirectly provided certain
services to members of the Discover Group (as defined below); and

WHEREAS, Discover has heretofore directly or indirectly provided certain
services to the Morgan Stanley Group (as defined below).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Morgan Stanley and Discover, for themselves,
their successors and permitted assigns, hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used in this Agreement, the following terms
shall have the following meanings, applicable both to the singular and the
plural forms of the terms described:

“Actions” has the meaning set forth in Section 5.03.

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement; provided that the Affiliates of each party for purposes of this
Agreement shall be determined after giving effect to the consummation of the
Distribution.

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Law” means, with respect to any Person, any federal, state, local or
foreign law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling,
directive, guidance, instruction, direction, permission, waiver, notice,



--------------------------------------------------------------------------------

condition, limitation, restriction or prohibition or other similar requirement
enacted, adopted, promulgated, imposed, issued or applied by a Governmental
Authority that is binding upon or applicable to such Person, its properties or
assets or its business or operations, as amended unless expressly specified
otherwise.

“Baseline Period” has the meaning set forth in Section 2.04.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Change of Control” means, with respect to Morgan Stanley or Discover, (i) the
direct or indirect acquisition (by merger, consolidation, business combination
or otherwise) by any Person or group of Persons of beneficial ownership (as
defined in Rule 13d-1 and Rule 13d-5 under the Securities Exchange Act of 1934)
of 50% or more of the Total Voting Power of Morgan Stanley or Discover, as
applicable, (ii) any merger, consolidation or other business combination of
Morgan Stanley or Discover, as applicable, or a Subsidiary of Morgan Stanley or
Discover, as applicable, with any Person after giving effect to which (x) the
shareholders of Morgan Stanley or Discover, as applicable, immediately prior to
such transaction do not own at least 50% of the Total Voting Power of the
ultimate parent entity of the parties to such transaction or (y) individuals who
were directors of Morgan Stanley or Discover, as applicable, immediately prior
to such transaction (or their designees) do not constitute a majority of the
board of directors of such ultimate parent entity, and (iii) the direct or
indirect acquisition by any Person or group of Persons of all or substantially
all of the assets of Morgan Stanley or Discover, as applicable.

“Confidential Information” has the meaning set forth in Section 7.01.

“Data Protection Laws” means the European Commission Data Protection Directive
(95/46/EC) or Data Protection Act 1998 or any implementing or related
legislation of any member state in the European Economic Area.

“Delaware Commissioner” means the Office of the Delaware State Bank Commissioner
or any successor thereto.

“Discover” has the meaning set forth in the preamble hereto.

“Discover Entity” means any member of the Discover Group.

“Discover Group” means Discover and its Subsidiaries as of and after the
Distribution Date.

“Discover Systems” means any computer software program or routine or part
thereof owned, licensed or provided by any Discover Entity or its suppliers on

 

2



--------------------------------------------------------------------------------

any Discover Entity’s behalf, each as modified, maintained or enhanced from time
to time by any Discover Entity, any Morgan Stanley Entity or any third party.

“Distribution” has the meaning set forth in the Separation and Distribution
Agreement.

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

“force majeure” has the meaning set forth in Section 8.05.

“FSA” means the United Kingdom Financial Services Authority or any successor
thereto.

“Governmental Authority” means any multinational, foreign, federal, state, local
or other governmental, statutory or administrative authority, regulatory body or
commission or any court, tribunal or judicial or arbitral authority which has
any jurisdiction or control over either party (or their Affiliates), including
without limitation the FSA, FDIC and the Delaware Commissioner.

“Gramm-Leach-Bliley Act” means the Gramm-Leach-Bliley Act of 1999, or any
successor federal statute thereto, and the rules and regulations thereunder, as
may be amended or supplemented from time to time.

“Group” means the Discover Group or Morgan Stanley Group as applicable.

“Insolvency Event” means with respect to either party, as applicable, (i) the
making by such party of any assignment for the benefit of creditors of all or
substantially all of its assets or the admission by such party in writing of its
inability to pay all or substantially all of its debts as they become due;
(ii) the adjudication of such party as bankrupt or insolvent or the filing by
such party of a petition or application to any tribunal for the appointment of a
trustee or receiver for such party or any substantial part of the assets of such
party; or (iii) the commencement of any voluntary or involuntary bankruptcy
proceedings (and, with respect to involuntary bankruptcy proceedings, the
failure to be discharged within 60 days), reorganization proceedings or similar
proceeding with respect to such party or the entry of an order appointing a
trustee or receiver or approving a petition in any such proceeding.

“Invoice Date” has the meaning set forth in Section 3.03(a).

“Morgan Stanley” has the meaning set forth in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Morgan Stanley Entity” means any member of the Morgan Stanley Group.

“Morgan Stanley Group” means Morgan Stanley and its Subsidiaries (other than any
Subsidiary or member of, or other entity in, the Discover Group) as of and after
the Distribution Date.

“Morgan Stanley Systems” means any computer software program or routine or part
thereof owned, licensed or provided by any Morgan Stanley Entity or its
suppliers on any Morgan Stanley Entity’s behalf, each as modified, maintained or
enhanced from time to time by any Morgan Stanley Entity, any Discover Entity or
any third party.

“Non-Compliance Notice” has the meaning set forth in Section 5.08.

“Payer” has the meaning set forth in Section 3.02(c).

“Payee” has the meaning set forth in Section 3.02(c).

“Payment Date” has the meaning set forth in Section 3.03(b).

“Person” means individual, corporation, limited liability company, partnership,
association, trust or other entity or organization, including a governmental or
political subdivision or an agency or instrumentality thereof.

“Personal Information” means personally identifiable information as defined
under applicable Data Protection Laws of either party which the other party
receives or to which the other party otherwise has access.

“Prior Agreements” has the meaning set forth in Section 8.01.

“Provider” has the meaning set forth in Section 2.01.

“Provider Entity” means any member of the Provider Group.

“Provider Group” means, as the context requires, the Discover Group or the
Morgan Stanley Group.

“Provider Indemnified Person” has the meaning set forth in Section 5.02.

“Recipient” has the meaning set forth in Section 2.01.

“Recipient Entity” means any member of the Recipient Group.

“Recipient Group” means, as the context requires, the Discover Group or the
Morgan Stanley Group.

 

4



--------------------------------------------------------------------------------

“Recipient Indemnified Person” has the meaning set forth in Section 5.04.

“Schedule” means a Schedule attached hereto forming part of this Agreement and
“Schedules” shall have a corresponding meaning.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement dated as of June 29, 2007, by and between Morgan Stanley and Discover.

“Service Costs” has the meaning set forth in Section 3.01.

“Services” has the meaning set forth in Section 2.01.

“Subsidiary” means, with respect to any Person, any other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; provided that for
the purposes of Sections 2.02, 2.03 and 4.01, shall be limited to those
Subsidiaries of a Person as at the Distribution Date only and any Subsidiaries
formed in connection with any internal reorganization of such Person.

“Supplier” has the meaning set forth in Section 3.02(b).

“Supply Recipient” has the meaning set forth in Section 3.02(b).

“Supported Companies” means Goldfish Bank Limited, Goldfish Card Services
Limited, Goldfish Credit Enhancing, Inc., Goldfish Credit Servicing, Inc. and
Goldfish Procurement, Inc.

“Systems” means the Morgan Stanley Systems or the Discover Systems,
individually, or the Morgan Stanley Systems and the Discover Systems,
collectively, as the context may indicate or require.

“Tax” means any tax, levy, impost, duty or other similar charge (including any
penalty or interest payable in connection with any failure to pay or delay in
paying the same).

“Total Voting Power” means, with respect to any Person, the total combined
voting power of all securities of such Person entitled to vote generally in the
election of directors of such Person.

“UK Transfer Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 2006, as amended or superseded from time to time.

 

5



--------------------------------------------------------------------------------

“VAT” means value added tax implemented by member states of the European Union
pursuant to Directive 2006/112/EC and legislation supplemental thereto, and any
tax of a similar nature imposed under the laws of any jurisdiction which is not
a member state of the European Union.

ARTICLE 2

PURCHASE AND SALE OF SERVICES

Section 2.01. Purchase and Sale of Services. On the terms and subject to the
conditions of this Agreement and in consideration of the Service Costs described
below, each of Morgan Stanley and Discover (each in its capacity as provider of
Services, “Provider”) agrees to provide to the other party (in its capacity as
recipient of Services, “Recipient”), or procure the provision to Recipient of,
and Recipient agrees to purchase from Provider, the transition services (the
“Services”) as set forth on the Schedules.

Section 2.02. Subsidiaries. It is understood that (i) except as provided in this
Section 2.02, the Services to be provided to Recipient under this Agreement
shall, at Recipient’s request, be provided to any Person that is a Subsidiary of
Recipient and (ii) Provider may satisfy its obligation to provide or procure
Services hereunder by causing one or more of its Subsidiaries to provide or
procure such Services. With respect to Services provided to, or procured on
behalf of, any Subsidiary of Recipient, Recipient agrees to pay on behalf of
such Subsidiary all amounts payable by or in respect of such Services pursuant
to this Agreement. Recipient agrees that Provider shall only be required to
provide the Services specified in Schedules UKM25 to UKM45 and UKM58 to UKM60 to
the relevant Supported Companies. The immediately preceding sentence shall not
be deemed to limit the rights of the Supported Companies to receive any
additional Services in accordance with Section 2.03.

Section 2.03. Additional Services. Except for the Services expressly
contemplated to be provided in accordance with Section 2.01 and this
Section 2.03, Provider shall have no obligation under this Agreement to provide
any services to the Recipient Group. Provider agrees to (i) consider in good
faith (but shall have no obligation to accept) any requests by Recipient for the
provision of any continued or additional services that Recipient considers are
reasonably necessary to accommodate normal growth in Recipient’s business and
(ii) use reasonable efforts in good faith to provide continued or additional
services that Recipient considers are reasonably necessary to transfer
responsibility for the provision of any Services from Provider to Recipient or
any third party as Recipient may designate during the term of this Agreement,
and upon termination or expiration of any Service or of this Agreement,
including as to data migration. Any such continued or additional services will
be on such terms and conditions (including pricing) as the parties shall
mutually agree.

 

6



--------------------------------------------------------------------------------

Section 2.04. Services Provided by Recipient. If it is necessary for Recipient
to provide any services or resources to Provider or any third party regarding
any aspect of the Recipient Group business or Services (the “Recipient
Services”) so that Provider, any Subsidiary of Provider or third party provider
may provide or have provided the Services hereunder, Recipient shall provide
such services or resources (i) in a timely and effective manner; (ii) without
cost to Provider, any Subsidiary of Provider or any third party and (iii) in a
manner that ensures that the nature, quality and standard of care of the
Recipient Services provided shall be substantially the same as have been
provided by the Recipient Group’s business during the twelve months prior to the
date hereof (such twelve-month period, the “Baseline Period”).

Section 2.05. Third Party Licenses and Consents. Provider and Recipient shall
use commercially reasonable efforts to obtain all governmental or third party
licenses and consents required for the provision of any Service by Provider in
accordance with the terms of this Agreement; provided that the costs relating to
obtaining any such licenses or consents shall be borne by Recipient; provided
further that Provider shall not be required to provide such Service (x) unless
and until the required licenses and/or consents have been obtained or (y) in the
event the required licenses and/or consents are terminated or revoked.

ARTICLE 3

SERVICE COSTS; OTHER CHARGES

Section 3.01. Service Costs Generally. Unless any Schedule hereto indicates
otherwise or the parties shall agree in writing to a different arrangement, for
each period in which Recipient receives a Service hereunder, Recipient shall pay
Provider such fees and costs as set forth in Exhibit A hereto (“Service Costs”)
which costs shall be adjusted appropriately in the event of the termination of
any Service or as otherwise contemplated by this Agreement.

Section 3.02. Taxes. (a) Recipient shall pay all applicable sales or use taxes
incurred with respect to provision of the Services. These taxes shall be
incremental to other payments or charges identified in this Agreement.

(b) All amounts to be paid under this Agreement shall be exclusive of VAT, if
any. Where, under this Agreement, any person (the “Supplier”) makes or is deemed
to make a supply to another person (the “Supply Recipient”) for VAT purposes and
VAT is or becomes chargeable in respect of such supply, the Supply Recipient
shall pay to the Supplier an amount equal to such VAT: (i) where the
consideration for such supply consists wholly of money, at the same time as
paying such consideration; or (ii) where the consideration does not consist
wholly of money, on or before the later of the date which is 30 days after the
date on

 

7



--------------------------------------------------------------------------------

which such VAT is demanded in writing or when the supply is made; provided that
the Supply Recipient shall first have received an invoice in respect of such
supply.

(c) Where this Agreement requires any party (the “Payer”) to reimburse another
party (the “Payee”) for any costs or expenses, the Payer shall also at the same
time pay and indemnify the Payee against all VAT incurred by the Payee in
respect of the costs or expenses to the extent that the Payee determines that
neither it, nor any other member of any group of which it is a member for VAT
purposes, is entitled to credit or repayment from the relevant tax authority in
respect of VAT.

(d) All sums payable under this Agreement shall be paid free and clear of all
deductions or withholdings unless the deduction or withholding is required by
law, in which event the amount of the payment due from the party required to
make such payment (other than amounts of interest) shall be increased to an
amount which after any withholding or deduction leaves an amount equal to the
payment which would have been due if no such deduction or withholding had been
required.

Section 3.03. Invoicing and Settlement of Costs. (a) Unless any Schedule hereto
indicates otherwise or the parties shall agree in writing to a different
arrangement, Provider shall invoice or notify in writing on a monthly basis (not
later than the 15th day of each month) an officer of Recipient designated by
Recipient from time to time for such purpose (the date of delivery of such
invoice being referred to herein as the “Invoice Date”).

(b) Recipient agrees to pay on or before the date (each, a “Payment Date”) that
is 45 days after the Invoice Date by wire transfer of immediately available
funds payable to the order of Provider all amounts invoiced by Provider pursuant
to Section 3.03(a). If Recipient fails to pay any monthly payment on or before
the relevant Payment Date, Recipient shall be obligated to pay, in addition to
the amount due on such Payment Date, to the extent permitted by Applicable Law,
interest on such amount at the rate of 6% per annum compounded monthly from the
relevant Payment Date through the date of payment.

ARTICLE 4

THE SERVICES

Section 4.01. Standards of Service. (a) The level or volume of any specific
Service required to be provided to Recipient hereunder shall not exceed the
level or volume of such Service as historically utilized by the Recipient Group
during the Baseline Period. In providing any Service, Provider shall have no
obligation to allocate human, equipment or other resources in excess of the
level of resources historically allocated to the provision to the Recipient
Group of such Service by Provider during the Baseline Period.

 

8



--------------------------------------------------------------------------------

(b) The manner, nature, quality and standard of care applicable to the delivery
by Provider of the Services hereunder shall be substantially the same as that of
similar services which Provider provides from time to time throughout its
business.

(c) Provider agrees that all Services it provides or causes to be provided will
be provided in compliance with Applicable Law.

(d) If any member of the Recipient Group shall purchase, lease or otherwise
acquire any business, assets or properties or rights in respect thereof,
Provider shall have no obligation to provide any Services hereunder in respect
of such acquired business, assets or properties.

Section 4.02. Changes to the Services. It is understood and agreed that Provider
may from time to time modify, change or enhance the manner, nature, quality
and/or standard of care of any Service provided to Recipient to the extent
Provider is making a similar change in the performance of such services for the
Provider Group and provided that any such modification, change or enhancement
will not reasonably be expected to have a material adverse effect on such
Service. Provider shall furnish to Recipient substantially the same notice (in
content and timing), if any, as Provider furnishes to its own organization with
respect to such modifications, changes or enhancements. Any incremental expense
incurred by Provider in making any such modification, change or enhancement to
the Services performed hereunder or in providing such Services on an ongoing
basis shall be taken into account in the calculation of Service Costs as
contemplated by Section 2.01.

Section 4.03. Management of Services By Provider. Except as may otherwise be
expressly provided in this Agreement, the management of and control over the
provision of the Services by Provider shall reside solely with Provider and
notwithstanding anything to the contrary Provider shall be permitted to choose
the methodology, systems and applications it utilizes in the provision of such
Services. The provision, use of and access to the Services shall be subject to
(i) any technical and operational changes that may be required to manage any
restrictions imposed by Provider in respect of data access; (ii) Providers’
business, operational and technical environment, standards, policies and
procedures as may be modified from time to time; (iii) any Recipient Services
and/or other third party services, resources or dependencies; (iv) any
Applicable Law; and (v) the terms of this Agreement.

Section 4.04. Operating Committee. (a) The parties shall use an operating
committee (the “Operating Committee”) to implement the terms of this Agreement.
Each of Morgan Stanley and Discover shall appoint an equal number of employees
to the Operating Committee, such number to be as Morgan Stanley and Discover
shall agree as appropriate from time to time. The Operating

 

9



--------------------------------------------------------------------------------

Committee will oversee the implementation and ongoing operation of this
Agreement and shall attempt in good faith to resolve disputes between the
parties. Each of the parties shall have the right to replace one or more of its
Operating Committee members at any time with employees or officers with
comparable knowledge, expertise and decision-making authority.

(b) The Operating Committee shall act by a majority vote of its members. If the
Operating Committee fails to make a decision, resolve a dispute or agree upon
any necessary action, the unresolved matter shall be referred to a senior
officer of each of Morgan Stanley and Discover notified to the other party for
such purpose from time to time, who shall attempt in good faith within a period
of 14 days to conclusively resolve any such matter.

(c) During the term of this Agreement, the full Operating Committee shall meet
at such times as it considers appropriate. Meetings of the Operating Committee
may be in person or via teleconference and shall be convened and held in
accordance with such procedures as the Operating Committee may determine from
time to time.

Section 4.05. Disaster Recovery and BCP. Each party will maintain and operate
and shall use reasonable efforts to ensure that all material subcontractors
shall maintain and operate contingency, business continuity and disaster
recovery facilities and procedures for the purposes of performing its
obligations under this Agreement consistent with the facilities and procedures
maintained and operated by such party in respect of its business generally.

ARTICLE 5

DISCLAIMER, LIABILITY AND INDEMNIFICATION

Section 5.01. EXCLUSION OF WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE SERVICES ARE PROVIDED “AS-IS” WITH NO WARRANTIES, AND PROVIDER
EXPRESSLY EXCLUDES AND DISCLAIMS ANY WARRANTIES UNDER OR ARISING AS A RESULT OF
THIS AGREEMENT, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.

Section 5.02. Limitation of Liability. (a) Recipient agrees that none of the
members of the Provider Group and their respective directors, officers, agents,
and employees (each, a “Provider Indemnified Person”) shall have any liability,
whether direct or indirect, in contract or tort or otherwise, to any Recipient
Entity or any other Person for or in connection with the Services rendered or to
be

 

10



--------------------------------------------------------------------------------

rendered by or on behalf of any Provider Indemnified Person pursuant to this
Agreement, the transactions contemplated hereby or any actions or inactions by
or on behalf of Provider Indemnified Person in connection with any such Services
or transactions, except (i) to the extent any damages have been finally
determined by a court of competent jurisdiction to have resulted from such
Provider Indemnified Person’s gross negligence or willful misconduct in
connection with any such Services, actions or inactions or (ii) as contemplated
by Section 7.05(d).

(b) Notwithstanding the provisions of Section 5.02(a), none of the members of
the Provider Group shall be liable for any special, indirect, incidental,
consequential or punitive damages of any kind whatsoever in any way due to,
resulting from or arising in connection with any of the Services or the
performance of or failure to perform Provider’s obligations under this
Agreement. This disclaimer applies without limitation (i) to claims arising from
the provision of the Services or any failure or delay in connection therewith,
(ii) to claims for lost profits, (iii) regardless of the form of action, whether
in contract, tort (including negligence), strict liability, or otherwise, and
(iv) regardless of whether such damages are foreseeable or whether any member of
the Provider Group has been advised of the possibility of such damages.

(c) None of the members of the Provider Group shall have any liability to any
Recipient Entity or any other Person for failure to perform Provider’s
obligations under this Agreement or otherwise, where such failure to perform is
not caused by the gross negligence or willful misconduct of the Provider Entity
providing such Services and such failure to perform similarly affects the
Provider Group receiving such Services and does not have a disproportionately
adverse effect on the Recipient Group, taken as a whole.

(d) In addition to the foregoing, Recipient agrees that it shall, in all
circumstances, use commercially reasonable efforts to mitigate and otherwise
minimize its damages and those of the other Recipient Entities, whether direct
or indirect, due to, resulting from or arising in connection with any failure by
Provider to comply fully with its obligations under this Agreement.

Section 5.03. Indemnification of Provider by Recipient. Recipient agrees to
indemnify and hold harmless each Provider Indemnified Person from and against
any damages, and to reimburse each Provider Indemnified Person for all
reasonable expenses as they are incurred in investigating, preparing, pursuing,
or defending any claim, action, proceeding, or investigation, whether or not in
connection with pending or threatened litigation and whether or not any Provider
Indemnified Person is a party (collectively, “Actions”), arising out of or in
connection with Services rendered or to be rendered by or on behalf of any
Provider Indemnified Person pursuant to this Agreement, the transactions
contemplated hereby or any actions or inactions by or on behalf of any Provider
Indemnified Person in connection with any such Services or transactions;
provided

 

11



--------------------------------------------------------------------------------

that Recipient shall not be responsible for any damages of any Provider
Indemnified Person to the extent such damages have been finally determined by a
court of competent jurisdiction to have resulted from such Provider Indemnified
Person’s gross negligence or willful misconduct in connection with any of such
Services, actions or inactions (it being understood and agreed that the
provision by any Provider Entity of any of the Services without obtaining the
consent of any party to any contract or agreement to which any Provider Entity
is a party as of the date hereof shall not constitute gross negligence or
willful misconduct by any Provider Entity; provided that the relevant Provider
Entity has used commercially reasonable efforts to obtain the relevant consent).

Section 5.04. Indemnification of Recipient by Provider. Provider agrees to
indemnify and hold harmless each member of the Recipient Group and their
respective directors, officers, agents, and employees (each, a “Recipient
Indemnified Person”) from and against any damages, and shall reimburse each
Recipient Indemnified Person for all reasonable expenses as they are incurred in
investigating, preparing, or defending any Action, to the extent such damages
have been finally determined by a court of competent jurisdiction to have arisen
out of the gross negligence or willful misconduct of any Provider Indemnified
Person in connection with the Services rendered or to be rendered pursuant to
this Agreement.

Section 5.05. Taxes. If a party is required to make any payment under
Section 5.03 or 5.04, it shall upon demand pay to the Person receiving such
payment an amount equal to any loss, liability or cost which the receiving
Person determines will or has been (directly or indirectly) suffered or incurred
on account of Tax by the receiving Person in respect of such payment, net of any
Tax benefit arising in respect of the damages giving rise to such payment.

Section 5.06. Indemnification as Exclusive Remedy. Except for the termination
rights provided under Sections 6.02(b) and 6.02(c), the indemnification
provisions of this Article 5 shall be the exclusive remedy for breach of the
Agreement.

Section 5.07. Conduct of Proceedings. Any proceedings relating to
indemnification under Section 5.03 or 5.04 or Clause (b) of Exhibit B shall be
conducted in accordance with the procedures set forth in Section 7.03 of the
Separation and Distribution Agreement.

Section 5.08. Notice of Certain Matters. If Recipient at any time believes that
Provider is not in full compliance with its obligations under Sections 4.01(a),
4.01(b) or 4.01(c), Recipient shall so notify Provider in writing promptly (but
not later than 15 days) after becoming aware of such possible non-compliance by
Provider. Such notice (a “Non-Compliance Notice”) shall set forth in reasonable
detail the basis for Recipient’s belief as well as Recipient’s view as to the
steps to

 

12



--------------------------------------------------------------------------------

be taken by Provider to address the possible non-compliance. For the 30 days
after receipt of such a notice, the members of the Operating Committee (or, if
so determined by them, other representatives of Provider and Recipient) shall
work in good faith to develop a plan to resolve the matters referred to in the
Non-Compliance Notice. In the event such matters are not resolved through such
discussions, the matter shall be referred for resolution as contemplated by
Section 4.04(b). If such matters are not resolved pursuant to Section 4.04(b)
Recipient may elect, by notice delivered within 14 days following completion of
the time period contemplated by Section 4.04(b), to terminate Provider’s
obligation to provide or procure, and its obligation to purchase, the Service or
Services referred to in its Non-Compliance Notice in accordance with
Section 6.02. In the event such matters are resolved through such discussions
or, notwithstanding the failure to resolve such matters Recipient does not elect
to terminate such Service or Services within such 14-day period, Recipient shall
not be entitled to deliver another Non-Compliance Notice or pursue other
remedies with respect to same or any substantially similar matter so long as, in
the event of a resolution, Provider complies in all material respects with the
terms of such resolution. In no event shall any termination of any Service or
Services pursuant to this Section 5.08 limit or affect Recipient’s right to seek
remedies in respect of any breach by Provider of any of its obligations under
this Agreement prior to such termination, subject to the limitations set forth
in this Article 5.

ARTICLE 6

TERM AND TERMINATION

Section 6.01. Term. Except as otherwise provided in this Article 6, in
Section 8.05, or in any Schedule or as otherwise agreed in writing by the
parties, the term of this Agreement with respect to each Service shall commence
as of the Distribution Date or, if later, the date on which such Service is
added as a Schedule, and shall cease as of the applicable date set forth in the
applicable Schedule or such earlier date as determined in accordance with
Section 6.02. This Agreement shall terminate in its entirety upon the expiration
of the terms (as determined pursuant to the preceding sentence) of all Services;
provided that the provisions of Articles 5, 6, 7 and 8 shall survive any such
termination indefinitely.

Section 6.02. Termination. (a) Except as otherwise provided in any Schedule
hereto, Recipient may from time to time terminate this Agreement with respect to
one or more of the Services it receives, in whole or in part, upon giving at
least 60 days’ prior notice to Provider.

(b) Provider may terminate any Service or any part thereof it provides at any
time if (i) a related Service or a third party service pursuant to which
Provider provides such Service to Recipient has been terminated or
(ii) Recipient shall have failed to perform any of its material obligations
under this Agreement relating to

 

13



--------------------------------------------------------------------------------

any such Service, Provider has notified Recipient in writing of such failure and
such failure shall have continued for a period of 60 days after receipt by
Recipient of written notice of such failure. For the avoidance of doubt, the
failure by Recipient to pay the full amount of any invoice when due shall be
considered a breach of Recipient’s material obligation under this Agreement.
With respect to clause (i) of this Section 6.02(b), if Provider receives written
notice from any third party service provider that such Person intends to
terminate such service, Provider and Recipient shall use commercially reasonable
efforts to secure the continued provision of that service from such third party
or an alternative service provider; provided that any costs incurred in doing so
shall be borne by Recipient.

(c) Recipient may terminate any Service it receives as provided in the
applicable Schedule or at any time if Provider shall have failed to perform any
of its material obligations under this Agreement relating to any such Service,
Recipient has notified Provider in writing of such failure, and such failure
shall have continued for a period of 30 days after receipt by Provider of
written notice of such failure.

(d) At any time following announcement of a transaction involving a Change of
Control of Recipient, Provider may elect, by delivery of notice in writing to
Recipient, to terminate any or all Services hereunder, such termination to take
effect, subject to Section 6.02(a), on the date or dates specified by Provider
in such notice; provided that without the written consent of Recipient, no such
termination of Service shall occur prior to the closing of such Change of
Control transaction.

(e) Upon completion of the sale or other disposition of any portion of the
Recipient Group’s business, assets or properties, Provider’s obligation to
provide any Service in respect of the business, assets or properties so disposed
shall terminate automatically and without any notice or other action by
Provider, and the aggregate level or volume of such Service required to be
provided to the Recipient Group and (if applicable) the Service Costs payable by
Recipient in respect thereof shall be reduced appropriately.

(f) Either party may terminate this Agreement at any time with immediate effect
upon serving written notice upon the other party if the other party suffers an
Insolvency Event.

Section 6.03. Effect of Termination. (a) Other than as required by law, upon
termination of any Service pursuant to Section 6.02, Provider shall have no
further obligation to provide the terminated Service and Recipient shall have no
obligation to pay any fees relating to such Services; provided that
notwithstanding such termination, (i) Recipient shall remain liable to Provider
for fees owed and payable in respect of Services provided prior to the effective
date of the termination, and (ii) Provider shall continue to charge Recipient
for administrative

 

14



--------------------------------------------------------------------------------

and program costs relating to benefits paid after but incurred prior to the
termination of any Service and other services required to be provided after the
termination of such Service and Recipient shall be obligated to pay such
expenses in accordance with the terms of this Agreement.

(b) Termination of this Agreement as provided for herein shall not prejudice or
affect any rights or remedies which shall have accrued or shall thereafter
accrue to either party.

(c) Following notice of termination of any Service, Provider and Recipient agree
to cooperate in providing for an orderly transition of such Service to Recipient
or a successor service provider. Provider agrees to (i) provide promptly, and in
any event no later than 60 days following termination of such Service, copies in
a usable format then in existence designated by Provider, of all records
relating directly or indirectly to benefit determinations of Recipient
employees, including but not limited to compensation and service records (to the
extent relevant to such Service), correspondence, plan interpretative policies,
plan procedures, administrative guidelines, minutes, or any data or records
required to be maintained by law and (ii) cooperate reasonably with Recipient in
developing a transition schedule. Recipient shall promptly reimburse Provider,
upon request, for any and all reasonable costs and expenses incurred by Provider
or any of its Subsidiaries arising out of or in connection with the performance
of its obligations under this Section 6.03(c). For the avoidance of doubt, this
Section 6.03(c) is subject to the provisions of Section 2.03.

ARTICLE 7

ADDITIONAL AGREEMENTS

Section 7.01. Confidential Information. The parties hereby covenant and agree to
maintain confidential all Confidential Information relating to the other party
or any of such other party’s Subsidiaries. Without limiting the generality of
the foregoing, each party shall cause its employees and agents to exercise the
same level of care with respect to Confidential Information relating to the
other party or any of its Subsidiaries as it would with respect to proprietary
information, materials and processes relating to itself or any of its
Subsidiaries. “Confidential Information” shall mean all information, materials
and processes relating to a party or any Subsidiary of such party obtained by
the other party or any Subsidiary of such other party at any time (whether prior
to or after the date hereof) in any format whatsoever (whether orally, visually,
in writing, electronically or in any other form) relating to, arising out of or
in connection with the Services rendered or to be rendered hereunder and shall
include, but not be limited to, economic and business information or data,
business plans, computer software and information relating to employees,
vendors, customers, products, financial performance and projections, processes,
strategies and systems but shall not include (i) information

 

15



--------------------------------------------------------------------------------

which becomes generally available to the public other than by release in
violation of the provisions of this Section 7.01, (ii) information which becomes
available on a non-confidential basis to a party from a source other than the
other party to this Agreement, provided the party in question reasonably
believes that such source is not or was not bound to hold such information
confidential and (iii) information acquired or developed independently by a
party without violating this Section 7.01 or any other confidentiality agreement
with the other party. Except with the prior written consent of the other party,
each party will use the other party’s Confidential Information only in
connection with the performance of its obligations hereunder and each party
shall use commercially reasonable efforts to restrict access to the other
party’s Confidential Information to those employees of such party requiring
access for the purpose of providing Services hereunder. Notwithstanding any
provision of this Section 7.01 to the contrary, a party may disclose such
portion of the Confidential Information relating to the other party to the
extent, but only to the extent, the disclosing party reasonably believes that
such disclosure is required under law or the rules of a Governmental Authority;
provided that the disclosing party first notifies the other party hereto of such
requirement and allows such party a reasonable opportunity to seek a protective
order or other appropriate remedy to prevent such disclosure. The parties
acknowledge that money damages would not be a sufficient remedy for any breach
of the provisions of this Section 7.01 and that the non-breaching party shall be
entitled to equitable relief in a court of law in the event of, or to prevent, a
breach or threatened breach of this Section 7.01.

Section 7.02. Ownership of Assets. (a) Morgan Stanley Systems and any and all
enhancements thereof or improvements thereto are and shall remain the sole
exclusive property of the Morgan Stanley Entities and their suppliers. From and
after the creation of any and all such Morgan Stanley Systems or enhancements
thereof or improvements thereto by Discover or by any contractor, Affiliate or
other third party on Discover’s behalf, in each case, pursuant to this
Agreement, Discover agrees to assign and hereby assigns to Morgan Stanley or the
applicable Morgan Stanley Entity, any and all right, title and interest that
Discover or such contractor, Affiliate or third party may have in such Morgan
Stanley Systems or enhancements thereof or improvements thereto.

(b) Discover Systems and any and all enhancements thereof or improvements
thereto are and shall remain the sole exclusive property of the Discover
Entities and their suppliers. From and after the creation of any and all such
Discover Systems or enhancements thereof or improvements thereto by Morgan
Stanley or by any contractor, Affiliate or third party on Morgan Stanley’s
behalf, in each case, pursuant to this Agreement, Morgan Stanley agrees to
assign and hereby assigns to Discover or the applicable Discover Entity, any and
all right, title and interest that Morgan Stanley or such contractor, Affiliate
or third party may have in such Discover Systems or enhancements thereof or
improvements thereto.

 

16



--------------------------------------------------------------------------------

(c) From the date hereof until the termination of this Agreement, each party
grants to the other and its suppliers a non-exclusive, royalty-free right and
license to use the Morgan Stanley Systems or the Discover Systems, as
applicable, solely to provide the Services contemplated hereunder.
Notwithstanding anything to the contrary hereunder, each party agrees to
cooperate with the other (and shall cause its suppliers to so cooperate) to
cause the orderly return of the other party’s Systems and property upon the
termination of this Agreement or upon written request, whichever is earlier.

(d) With respect to any Systems that a Morgan Stanley Entity or a Discover
Entity, as applicable, is required to maintain or enhance hereunder, as between
Morgan Stanley and Discover, all right, title and interest in and to such
enhancements and any related documentation, whether created by the party that
provides the Service or any contractor, Affiliate or supplier on such party’s
behalf, shall be owned exclusively by and vested exclusively in the party by
whom the applicable System is owned, licensed or provided.

(e) As between any Morgan Stanley Entity, on the one hand, and any Discover
Entity, on the other hand, all right, title and interest in and to all data
processed hereunder shall be owned exclusively by the Morgan Stanley Entity or
Discover Entity that originally supplied it to the other. Morgan Stanley and
Discover hereby assign to the other, and shall cause any of its or their
contractors, Affiliates or suppliers to assign to the other, as applicable, all
right, title and interest that Morgan Stanley or Discover, as applicable, may
have in the other’s data.

(f) Each party shall have written agreements with its employees consistent with
past practices, and shall cause any contractor, Affiliate or third party
performing Services on its behalf pursuant to this Agreement to also have
written agreements with its employees that are consistent with its obligations
hereunder, including the obligations to disclose and assign all right, title and
interest in intellectual property rights as contemplated in Sections 7.01 and
7.02. Each party agrees not to voluntarily terminate or to amend or modify such
agreements with respect to the provisions described above without providing at
least 30 days prior written notice thereof and further agrees that any such
amendments or modifications to such agreements shall be prospective only.

Section 7.03. Security. (a) Each member of the Recipient Group and its
employees, authorized agents and subcontractors shall only use or access
Services and/or any of Provider’s Systems, premises or data such Person is
authorized by Provider to use or access. In no event shall any member of the
Recipient Group and its employees, authorized agents and subcontractors access
any Services and/or any of Provider’s Systems, premises or data without
Provider’s prior written consent. Each member of the Recipient Group and its
employees, authorized agents and subcontractors shall comply with Provider’s
policies and procedures in relation to the use and access of the Services and
Provider’s Systems.

 

17



--------------------------------------------------------------------------------

(b) In connection with the provision of Services hereunder, to the extent either
party has access to or acquires Personal Information such party will, and will
cause the relevant member of its Group to, comply with, as applicable, Title V
of Gramm-Leach-Bliley Act, the Data Protection Laws and any other laws
concerning Personal Information. Without limiting the generality of the
foregoing, both parties agree to comply with the covenants set forth in Exhibit
B.

Section 7.04. Access To Information. (a) The provisions of Section 5.01 of the
Separation and Distribution Agreement shall apply to matters arising in
connection with, or otherwise relating to, the provision of Services hereunder.

(b) For the avoidance of doubt, if requested by Recipient, Provider will permit
Recipient such access to Provider’s books, records, accountants, accountants’
work papers, personnel and facilities with respect to the Services as is
reasonably necessary to enable the management of Recipient to demonstrate
compliance with the requirements set forth in Section 404 of the Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations of the Securities
Exchange Commission promulgated thereunder. In connection with the foregoing, if
at any time Recipient shall identify any material deficiencies in the processes
utilized by Provider in the provision of Services hereunder, Provider and
Recipient will cooperate in good faith to develop and implement commercially
reasonable action plans and timetables to remedy such deficiencies and/or
implement adequate compensating controls.

Section 7.05. Labor Matters. (a) All labor matters relating to employees of
Provider and its Subsidiaries (including, without limitation, employees involved
in the provision of Services to any Recipient Entity) shall be within the
exclusive control of Provider, and Recipient shall not take any action affecting
such matters. Nothing in this Agreement is intended to transfer the employment
of employees engaged in the provision of any Service from one party to the
other, whether pursuant to the European Union Acquired Rights Directive, UK
Transfer Regulations or otherwise. All employees and representatives of a party
and any of its Affiliates will be deemed for all compensation, employee
benefits, tax and social security contribution purposes to be employees or
representatives of such party or its Affiliates (or their subcontractors) and
not employees or representatives of the other party or any of its Affiliates (or
their subcontractors). In providing the Services, such employees and
representatives will be under the direction, control and supervision of Provider
or its Affiliates (or their subcontractors) and not of Recipient.

(b) Recipient shall notify Provider within seven days of any employee or former
employee of the Provider Group claiming or asserting that the

 

18



--------------------------------------------------------------------------------

termination of the provision of all or any of the Services constitutes the
transfer of an undertaking or part thereof, or a service provision change,
within the meaning of the UK Transfer Regulations, such that their contract of
employment transfers or will transfer from Provider to Recipient.

(c) Provider shall within 14 days of being so informed by Recipient, at its sole
discretion be entitled to offer employment to the employee on terms and
conditions which are in all material respects (except as to occupational pension
arrangements) not less favorable than those which he or she enjoyed immediately
before the date of the termination or intended termination, such offer to remain
open for acceptance for 14 days.

(d) In the event that the offer referred to in Section 7.05(c) above is not made
or such an offer is made and not accepted by the employee within 14 days,
(i) Recipient shall be entitled to terminate such employee’s provision of all or
any of the Services and therefore dismiss such employee and (ii) Provider shall
indemnify Recipient in respect of the following:

(A) any costs, liabilities and expenses that Recipient incurs as a result of a
claim or threatened claim by such employee (or part of such claim) that relates
to facts or events occurring prior to the alleged transfer date in relation to
his/her employment with Provider;

(B) any costs, liabilities and expenses that Recipient incurs as a result of a
claim or threatened claim that Provider or Recipient failed to comply with their
obligations under Regulation 13 of the UK Transfer Regulations in respect of
such employee;

(C) Recipient’s reasonable legal costs incurred in dealing with such
termination;

(D) any notice pay payable to such employee; and

(E) any severance payment made to such employee, up to a maximum of three weeks’
salary per year of service.

(e) In the event that a claim within the scope of Section 7.05(b) is made or
alleged, Recipient and Provider shall give to each other such assistance as may
reasonably be required by the other in relation to the claim. Where any such
claim is one in respect of which the indemnity in Section 7.05 (d) applies,
Provider shall be entitled to have the conduct of the claim, at its own expense.

(f) The provisions of Sections 7.05(b) to 7.05(e) shall not apply to claims
brought or asserted by any of: Mandhir Mandair, Maurice Varcoe, Adam Greenbaum,
Suniti Dhupelia, Anna Satchell, Jaini Gudhka and Cheng Fang Liang.

 

19



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

Section 8.01. Prior Agreements. In the event there is any conflict between the
provisions of this Agreement, on the one hand, and provisions of prior services
agreements among any Provider Entity and any Recipient Entity (the “Prior
Agreements”), on the other hand, the provisions of this Agreement shall govern.

Section 8.02. Other Agreements. In the event there is any inconsistency between
the provisions of this Agreement, on the one hand, and the provisions of the
Separation and Distribution Agreement, on the other hand, the provisions of the
Separation and Distribution Agreement shall govern.

Section 8.03. No Agency; Independent Contractor Status. Nothing in this
Agreement shall constitute or be deemed to constitute a partnership or joint
venture between the parties hereto or constitute or be deemed to constitute any
party the agent or employee of the other party for any purpose whatsoever and
neither party shall have authority or power to bind the other or to contract in
the name of, or create a liability against, the other in any way or for any
purpose. The parties hereto acknowledge and agree that Provider is an
independent contractor in the performance of each and every part of this
Agreement and nothing herein shall be construed to be inconsistent with this
status. Provider shall have the authority to select the means, methods and
manner by which any Service is performed.

Section 8.04. Subcontractors. (a) Provider may hire or engage one or more
subcontractors to perform all or any of its obligations under this Agreement;
provided that, subject to Section 5.02, Provider shall in all cases remain
primarily responsible for ensuring that obligations with respect to the
standards of services set forth in this Agreement are satisfied with respect to
any Service provided by a subcontractor hired or engaged by Provider.

(b) If Recipient terminates any Service prior to its scheduled expiration and as
a result of such termination any Provider Indemnified Person suffers or incurs
any liability or damages arising out of or in connection with any third party
contract pursuant to which Recipient had received the relevant Service, such
Provider Indemnified Person shall be entitled to indemnification in accordance
with Section 5.03.

Section 8.05. Force Majeure. (a) For purposes of this Section 8.05, “force
majeure” means an event beyond the reasonable control of either party, which by
its nature could not have been foreseen by such party, or, if it could have been
foreseen, was unavoidable, and includes without limitation, acts of God, storms,
floods, riots, fires, sabotage, civil commotion or civil unrest, interference by
civil or military authorities, threat, declaration, continuation, escalation or
acts of war (declared or undeclared) or acts of terrorism, failure or shortage
of energy sources,

 

20



--------------------------------------------------------------------------------

raw materials or components, strike, walkout, lockout or other labor trouble or
shortage, delays by unaffiliated suppliers or carriers, and acts, omissions or
delays in acting by any Governmental Authority or the other party.

(b) Without limiting the generality of Section 5.02(a), neither party shall be
under any liability for failure to fulfill any obligation under this Agreement,
so long as and to the extent to which the fulfillment of such obligation is
prevented, frustrated, hindered, or delayed as a consequence of circumstances of
force majeure; provided that such party shall have used commercially reasonable
efforts to minimize to the extent practicable the effect of force majeure on its
obligations hereunder; provided further that nothing in this Section 8.05 shall
be construed to require the settlement of any strike, walkout, lockout or other
labor dispute on terms which, in the reasonable judgment of the affected party,
are contrary to its interests. It is understood that the settlement of a strike,
walkout, lockout or other labor dispute will be entirely within the discretion
of the affected party. The party affected by the force majeure event shall
notify the other party of that fact as soon as practicable.

Section 8.06. Entire Agreement. This Agreement (including the Schedules
constituting a part of this Agreement) and any other writing signed by the
parties that specifically references this Agreement constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations, both written
and oral, between the parties with respect to the subject matter hereof. This
Agreement is not intended to confer upon any Person other than the parties
hereto, their Affiliates and their respective successors and permitted assigns
any rights or remedies hereunder.

Section 8.07. Information. Subject to Applicable Law and privileges, each party
hereto covenants and agrees to provide the other party with all information
regarding itself and transactions under this Agreement that the other party
reasonably believes are required to comply with all applicable federal, state,
county and local laws, ordinances, regulations and codes, including, but not
limited to, securities laws and regulations.

Section 8.08. Notices. Any notice, instruction, direction or demand under the
terms of this Agreement required to be in writing shall be duly given upon
delivery, if delivered by hand, facsimile transmission, or mail, to the
following addresses:

 

  (a) If to Morgan Stanley to:

Morgan Stanley

1585 Broadway

New York, NY 10036

Attn: Martin M. Cohen, Director of Company Law

Facsimile: (212) 507-3334

 

21



--------------------------------------------------------------------------------

with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, NY 10017

Attn: Paul Kingsley, Esq./Jeffrey Small, Esq.

Facsimile: (212) 450-3277/(212) 450-3500

 

  (b) If to Discover to:

Discover Financial Services

2500 Lake Cook Road

Riverwoods, IL 60015

Attn: General Counsel - Contracts

Facsimile: (224) 405-4584

or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties. All such notices, requests and other communications
shall be deemed given, (a) when delivered in person or by courier or a courier
services, (b) if sent by facsimile transmission (receipt confirmed) on a
Business Day prior to 5 p.m. in the place of receipt, on the date of
transmission (or, if sent at or after 5 p.m. at the place of receipt, on the
following Business Day) or (c) if mailed by certified mail (return receipt
requested), on the date specified on the return receipt.

Section 8.09. Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to the
conflicts of laws rules thereof.

Section 8.10. Jurisdiction. Any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in the United States District
Court for the Southern District of New York or any other New York State court
sitting in New York County, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 8.08
shall be deemed effective service of process on such party.

 

22



--------------------------------------------------------------------------------

Section 8.11. WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 8.12. Severability. If any provision of this Agreement or any part
thereof shall be invalid or unenforceable, such invalidity or unenforceability
shall not render the entire Agreement invalid. Rather, the Agreement shall be
construed as if not containing the particular invalid or unenforceable
provision, and the rights and obligations of each party shall be construed and
enforced accordingly.

Section 8.13. Amendments and Waivers. (a) Any provision of this Agreement
(including the Schedules hereto) may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 8.14. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that no party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the written consent of the other party hereto.

Section 8.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one agreement.

[Remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

MORGAN STANLEY By:   /s/ Robert W. Scully   Name:   Robert W. Scully   Title:  
Co-President DISCOVER FINANCIAL SERVICES By:   /s/ David W. Nelms   Name:  
David W. Nelms   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Summary of Schedules

A. Morgan Stanley to Discover

Morgan Stanley will provide to Discover certain services in each of the areas
listed below. Morgan Stanley will provide each of these services for specified
terms not exceeding 18 months, except as otherwise indicated.

 

Business Function

  

Key Area

Administration    Community Affairs Business Technology / Corporate Services   
Technology Support Corporate Services    Mail & Distribution (UK) Corporate
Services    Multimedia (UK) Corporate Services    Property Services (UK)
Financial Control Group    Accounts Payable Financial Control Group    Accounts
Receivable Financial Control Group    Payroll Financial Control Group    Finance
Applications and Related Services Financial Control Group    Hyperion Financial
Control Group    IT Support Services Financial Control Group    U.S. Cash
Control Financial Control Group    Secondment of Finance Personnel (UK)
Financial Control Group    U.S. Payroll – Support for Retirees and Inactives*
Finance-Tax    Tax IT Services Finance-Tax    VAT Processing Support (UK) Human
Resources    Corporate Compensation Human Resources    Executive Compensation
Human Resources    Firmwide Data, Reporting and Analytics Human Resources   
Human Resource Information Systems Human Resources    International Services
Human Resources    Performance Management Human Resources    U.S. Benefits Human
Resources    HR Services Information Security    Provision of Entitlements
Service (UK) Information Security    Provision of Information Security Services
Relating to Brand Protection (UK)** Internal Audit    Information Technology –
Applications Mortgage Lending    Mortgages Presentation Software    Finance
Technology    Infrastructure Treasury    Cash Management

 

* Service to be provided for a term not exceeding 24 months

 

** Service to be provided for a term not exceeding 36 months

B. Discover to Morgan Stanley

Discover will provide to Morgan Stanley certain services in each of the areas
listed below. Morgan Stanley will provide these service for terms not exceeding
12 months, except as otherwise indicated.

 

2



--------------------------------------------------------------------------------

Business Function

  

Key Area

Cardmember Services    Business Continuity Planning – Crisis Management Credit
Corporation    Mortgage Lending* Credit Corporation    Technology* Financial
Control Group    Payroll Human Resources    Shared Services International   
Business Continuity Planning – Employee Accountability System (UK) International
   Business Continuity Planning – Work Area Recovery (UK) Mortgage Lending   
Finance Mortgage Lending    Lending Technology    Infrastructure

 

* Service to be provided for a term not exceeding 18 months

Discover agrees to furnish supplementally to the Securities and Exchange
Commission a copy of the schedules to this agreement upon the request of the
Securities and Exchange Commission in accordance with Item 601(b)(2) of
Regulation S-K.

 

3